Citation Nr: 0302889	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  99-23 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the RO, 
which denied a claim of entitlement to service connection for 
hepatitis C.  

In July 2002, the Board undertook additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
In November 2002, the veteran submitted evidence in response 
to the Board's July 2002 development.  The Board now finds 
that the additional evidentiary development has been 
completed.  Further notice to the veteran is not required 
because all new evidence was submitted by him.  See 38 C.F.R. 
§ 20.903(b) (2002).

In written statements of May 2002 and November 2002, the 
veteran raised the issue of entitlement to an increased 
rating for anxiety.  This issue has not yet been addressed by 
the RO and is consequently referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran does not have hepatitis C that is attributable to 
military service.


CONCLUSION OF LAW

The veteran does not have hepatitis C that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  

In this case, the veteran claims that his hepatitis C viral 
infection is due to exposure to contaminated surgical 
instruments used in an incision and drainage of a pilonidal 
cyst while in service.  Alternatively, the veteran claims 
that his chronic hepatitis C is due to his alcohol and 
intravenous (IV) drug usage while stationed in Germany from 
1977 through 1980.  In support of his claim, he submitted 
numerous articles discussing the hepatitis C virus (HCV) in 
veterans and indicating that the most common risk factor for 
infection is IV drug use. 

The evidence shows that the veteran's military occupational 
specialty was as a radio teletype operator.  His service 
medical records confirm that, in September 1979, the veteran 
underwent an incision and drainage of an infected pilonidal 
cyst.  The remaining service medical records, including the 
entrance and separation examinations and immunization record, 
reveal no pertinent treatment or complaints relative to 
hepatitis or IV drug use.  A November 1981 examination 
report, however, does indicate that the veteran gave a 
history of alcohol abuse in 1976, but no history of marijuana 
or other drug use.

Post-service VA hospitalization records show that, in 
September 1990, the veteran was admitted for alcohol 
treatment.  It was noted that he had had 30 days of alcohol 
and heroin treatment in service.  Alcohol and tobacco 
dependence were diagnosed.

Correspondence from LifeSource, dated in March 1992, 
indicates that the veteran was informed that the HCV antibody 
was detected in a sample of blood he had donated in March 
1992.  

A February 1998 University of Illinois progress note reflects 
a history of IV drug abuse but not since 1977, and an 
assessment of HCV.

A February 1998 VA laboratory report reflects that the 
veteran was positive for the hepatitis C antibody.

A September 1999 VA progress note reflects that HCV was 
diagnosed in 1991, and that the veteran had a history of IV 
drug abuse from 1976 to 1980.  It was noted that the veteran 
had previously undergone an orchiectomy for testicular cancer 
but had no history of a blood transfusion.

In November 2000, the veteran submitted a copy of his record 
of vaccinations in service, which included a handwritten 
notation reflecting that the veteran was HCV positive in 
March 1978.

When examined by VA in March 2001, the veteran gave a history 
of IV drug abuse from 1976 to 1980, and an incision and 
drainage of a pilonidal cyst in service.  He reported that he 
had neither seen combat nor held a job that involved handling 
blood during service.  He reported that he had never had a 
blood transfusion in his life and that his only real 
hepatitis C risk factor was IV drug abuse.  The diagnoses 
included chronic hepatitis C.  The examiner opined that it 
was not likely that the veteran's hepatitis C was related to 
the minor surgical procedure while in service for a pilonidal 
cyst.  The examiner further opined that it was at least as 
likely as not that the hepatitis C was related to the 
veteran's years of IV drug abuse.

In reaching its decision in this case, the Board is cognizant 
of the fact that it has relied upon material obtained 
subsequent to the RO's issuance of its supplemental statement 
of the case (SSOC) in June 2001.  Reliance on such material 
gives rise to a duty on the part of the Board to notify the 
claimant of the material and of the reliance proposed to be 
placed upon it, see Thurber v. Brown, 5 Vet. App. 119, 126 
(1993).  In this regard, in December 2002, the Board sent the 
veteran a copy of such evidence and a brief statement of the 
reliance which the Board proposed to place on it.  The Board 
received a response from the veteran in January 2003, in 
which he indicated that he had no further evidence or 
argument to present on the matter.  The Board sent the 
veteran the following evidence:

U.S. Department of Health & Human 
Services, Hepatitis C: An Emerging Threat 
to Pubic Health (Fact Sheet) (Jan. 25, 
2001).  Relied on to show that the 
hepatitis C virus (HCV) was first 
identified in 1988, and that, in July 
1992, the Food and Drug Administration 
approved a new, more highly sensitive 
antibody test for screening blood against 
HCV to replace the first test approved in 
1990.

Moyer, Linda A., R.N., Mast, Eric E., 
M.D., M.P.H., and Alter, Miriam J., 
PH.D., Hepatitis C:  Part I.  Routing 
Serologic Testing and Diagnosis, American 
Family Physician, American Academy of 
Family Physicians (Jan 1, 1999).  Relied 
on to show that, in 1988, HCV was 
identified through molecular biological 
techniques.

Based on a review of the evidence, the Board finds that the 
veteran's chronic hepatitis C is not attributable to military 
service.  For the reasons that follow, service connection for 
hepatitis C is not warranted. 

The Board is persuaded by the March 2001 VA examiner's 
opinion that the veteran's chronic hepatitis C is likely due 
to IV drug abuse and likely not a result of his incision and 
drainage in service.  Moreover, the record does not a contain 
a contradictory medical opinion.  

The Board acknowledges the views of the veteran to the 
contrary, including his submission of a copy of a vaccination 
record indicating that he was positive for HCV in March 1978.  
In this regard, the Board finds that the March 1978 notation 
relative to HCV is not credible and, therefore, unpersuasive.  
Indeed, this notation is highly suspicious.  Based on the 
evidence of record that HCV was not identified until 1988, 
and that there was no serology testing available until 1989, 
the March 1978 notation cannot be correct.  In other words, 
any person who made the March 1978 notation, indicating that 
the veteran was HCV positive, likely made such a notation 
either in the late 1980's or thereafter.  Whether it was made 
with an intent to deceive the Board is not entirely clear 
from the record.  Nevertheless, because there was no 
available antibody test for screening blood against HCV in 
1978, the Board will give no weight to the March 1978 
notation, and will give greater evidentiary weight to the 
March 2001 VA examiner's opinion.  Consequently, the Board 
finds that the veteran's hepatitis C is not attributable to 
military service.  The preponderance of the evidence is 
against the claim.

The Board further notes that, even if it were to be accepted 
that the veteran had engaged in IV drug use in service, and 
that his hepatitis C resulted from such activity, hepatitis C 
cannot be service connected on that basis.  The law provides 
that no compensation shall be paid if the disability is the 
result of the veteran's own willful misconduct, or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105(a), 1131; 38 C.F.R. 
§§ 3.1(m), 3.301(a), (d).  Therefore, because illegal use of 
IV drugs as reported by the veteran can not result in injury 
or disease that is found to be in the line of duty, see 
38 C.F.R. § 3.1(m), service connection for hepatitis C 
resulting from drug abuse during military service is not 
warranted.

Finally, the Board has considered the veteran's numerous 
written statements regarding the etiology of hepatitis C.  
While the veteran is competent to provide information 
regarding the symptoms he currently experiences and has 
experienced since his separation from military service, there 
is no indication that he is competent to comment upon 
etiology or time of onset.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
the reasons discussed above, as the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is inapplicable, and the claim must be denied.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations, likewise, apply to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  This is 
evidenced by the rating action of October 1999, statement of 
the case issued in November 1999, and SSOC issued in June 
2001, which informed him of the applicable law and 
regulations.  The record also reflects that the veteran was 
notified by the Board in a November 2002 letter of the 
changes brought about by the VCAA and of the evidence 
necessary to substantiate the claim, and he was given the 
opportunity to submit additional evidence.  Specifically, the 
Board notified the veteran of the development of his claim, 
the type of evidence needed to prove his claim, and of which 
evidence, if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  These documents also show that 
VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  In this case, a VA 
examination was conducted and VA records were obtained.  The 
veteran has not indicated that additional records exist that 
would have an effect on the Board's analysis.  

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided a VA 
examination in March 2001 and the VA examiner rendered an 
opinion on the central issue in this claim.  An additional 
examination or medical opinion being unnecessary, the Board 
finds that the RO has satisfied the new duty-to-assist 
obligations.  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  


ORDER

Service connection for hepatitis C is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

